Citation Nr: 0315341	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  98-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for right elbow 
tendonitis.

2.  Entitlement to an increased rating for a shrapnel wound 
to the right buttock area, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to June 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which continued a 20 percent disabling 
rating for a shrapnel wound to the right buttock area.  This 
matter also comes before the Board on appeal from a March 
1999 rating decision of the Des Moines RO, which denied a 
claim of entitlement to service connection for right elbow 
tendonitis.

In an October 1998 VA Form 9, the veteran requested either a 
Travel Board hearing or Central Office hearing with respect 
to his increased rating claim.  In a signed statement 
received in November 1998, the veteran expressly indicated 
that he wished to withdraw his request for a personal hearing 
before the Board.  As such, the request is deemed withdrawn. 
38 C.F.R. § 20.702(e).  The veteran also requested a Travel 
Board hearing regarding his service connection claim in an 
April 1999 VA Form 9.  The veteran subsequently withdrew his 
request in a June 1999 Report of Contact.  As such, the 
request is deemed withdrawn. 38 C.F.R. § 20.704(e).

Entitlement to an increased rating for a shrapnel wound to 
the right buttock area is addressed in the REMAND portion of 
the instant decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue regarding the right elbow has been 
obtained.

2.  Right elbow tendonitis is not related to the veteran's 
period of active duty service.


CONCLUSION OF LAW

Right elbow tendonitis was not incurred in or aggravated 
during the veteran's period of active duty service. 
38 U.S.C.A. §§ 1110, 5103, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decisions on 
appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case (SSOCs), 
together have adequately informed the veteran of the types of 
evidence needed to substantiate his claim.  Furthermore, in 
May 2001, the RO sent a letter to the veteran explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The letter also told him exactly what evidence was 
needed to substantiate a claim for service connection and 
informed him what evidence VA had already obtained at that 
time.  The veteran was asked to identify all VA and private 
health care providers who had records pertinent to his claims 
and to complete releases for each such provider.  Therefore, 
the Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With respect to VA's duty to assist the veteran, the RO has 
obtained all VA and private evidence identified by the 
veteran.  In other words, there is no basis for speculating 
that evidence exists that VA has not obtained.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

The veteran was provided VA examinations in 1995 and 1998.  
VA made an additional request for examination, however; the 
veteran failed to report for the March 2003 examination.  
"Individuals for whom an examination has been scheduled are 
required to report for the examination." 38 C.F.R. § 
3.326(a). When a claimant fails to report, without good 
cause, for a necessary VA medical examination, his claim may 
be decided on the basis of the evidence of record, or 
summarily denied, depending on the nature of the claim. 38 
C.F.R. § 3.655.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by submission to a VA 
examination, is not an impossible or onerous task. See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).   Thus, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.
 § 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his contentions; VA treatment and 
hospitalization records dated from 1994 to 2003; VA 
examination reports dated in 1978, 1995, and 1998; the 
veteran's employee health records; and private medical 
records from Iowa City Family Practice Clinic.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

The veteran has contended that he suffered a hairline 
fracture of his right elbow during service.  A review of the 
veteran's service medical records does not support the 
veteran's contentions.  In May 1972, progress notes indicate 
the veteran fell on his right elbow and was suffering from 
severe pain.  No fractures were seen upon x-ray examination.  
The veteran was diagnosed with a contusion and traumatic 
effusion.  He was treated with a posterior splint and sling 
for a one-week duration.  There were no further complaints 
regarding the veteran's right elbow in service.  The May 1978 
separation examination was negative for any findings with 
respect to the veteran's right elbow.

Upon VA examination in October 1978, there were no abnormal 
findings regarding the veteran's right elbow.  He had full 
range of motion in all extremities.  X-rays taken by VA in 
July 1995 showed a normal right elbow without evidence of 
fracture or dislocation.  

In September 1995, a general VA medical examination was 
performed. The veteran did not relay any subjective 
complaints with regard to his right elbow.  Likewise, there 
were no objective findings of a right elbow disability.  In a 
VA Muscles examination, also dated in September 1995, the 
veteran complained of right elbow pain and gave a history of 
a right elbow injury in December 1967.  The veteran had full 
range of motion of his elbow upon physical examination. The 
examiner indicated that the veteran's right elbow was without 
evidence of residuals.

VA outpatient treatment reports dated between 1995 and 1998 
show complaints of right elbow pain.  There was no x-ray 
evidence of fracture.  The veteran was diagnosed with tennis 
elbow.  There was no nexus provided relating the diagnosis to 
the veteran's period of active duty service.  X-rays taken in 
October 1998 were negative with no evidence of fracture.

The veteran was afforded an additional VA examination in 
October 1998.  The examiner indicated that a review of 
previous x-rays showed no bony abnormality in the right 
elbow.  The veteran claimed he fractured his elbow in 1971 or 
1972.  The examiner stated no evidence of residuals of a 
"so-called" fracture of the right elbow had ever been found 
and that moreover, there were no residuals at that time.  The 
veteran had essentially a normal examination.  The examiner 
did find mild tenderness over the lateral epicondyle region, 
but not of the condyle itself and there was no enlargement. 
The veteran was diagnosed with mild tendonitis of the right 
elbow.  

Private medical records from Iowa City Family Practice Clinic 
dated in October 1998 show complaints of right elbow 
discomfort.  The veteran was diagnosed with right tennis 
elbow.  No opinion as to causation or etiology was given.

The veteran's employee health records reveal that in April 
1995 the veteran felt his right elbow pop while dealing with 
a combative patient.  The veteran was diagnosed with ulnar 
nerve syndrome with sprain.  X-rays were negative for a 
fracture.  These records also indicate the veteran fell in 
July 1995.  At that time the veteran was diagnosed with right 
elbow strain and ulnar nerve injury.  VA outpatient treatment 
records dated between 1999 and 2003 were negative for 
complaints regarding the veteran's right elbow. 

After a careful review of the evidence of record, the Board 
concludes that service connection for right elbow tendonitis 
is not warranted.  While the veteran's service medical 
records reflect complaints of severe pain after the veteran 
fell on his right elbow, the mere fact is not enough to 
establish a chronic right elbow disorder in service.  The 
veteran was simply diagnosed with right elbow contusion and 
x-rays were negative for fracture.  Subsequent service 
medical records were devoid of complaints or diagnoses of a 
right elbow condition.  The Board finds there were no 
manifestations sufficient to identify the disease entity in 
service and further, upon the veteran's separation 
examination his right elbow was evaluated as normal. 
38 C.F.R. § 3.303(b).

Finally, despite diagnoses of right tennis elbow and right 
elbow tendonitis, a nexus between these disabilities and the 
veteran's period of active duty service has not been 
established.  An additional VA medical examination or medical 
opinion is not necessary to make a decision in the case. 38 
U.S.C.A. §5103A(d).  As previously stated, there is no 
competent evidence of a chronic elbow disability in service 
and no nexus has been established between any current 
diagnosis and the veteran's military service.  While the 
veteran himself has stated that his right elbow tendonitis is 
related to service, the Court has made it clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu, supra.   
Consequently, the veteran's lay assertion that his current 
symptomatology was caused by his active service is neither 
competent nor probative of the issue in question. For this 
and the reasons listed above, as the preponderance of the 
evidence is against the veteran's claim, it must be denied.


ORDER

Entitlement to service connection for right elbow tendonitis 
is denied.


REMAND

The veteran has also filed a claim of entitlement to an 
increased rating for a shrapnel wound of the right buttock 
area, currently evaluated as 20 percent disabling.  A 
preliminary review of the veteran's claims folder reveals the 
matter is not ripe for appellate disposition.  Specifically, 
the record does not establish that the veteran was given 
proper notice of the VCAA in connection with this aspect of 
his appeal.  Moreover, the United States Court of Appeals for 
the Federal Circuit recently held that the Board may not 
correct this deficiency.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

In the instant case, while the March 2003 SSOC contained the 
new duty to assist and notice provisions, the veteran was 
never sent a VCAA letter with respect to his increased rating 
claim.  Thus, in accordance with Disabled American Veterans, 
supra, the matter must be remanded for the RO to notify the 
veteran of the applicable provisions of the VCAA, including 
what evidence is needed to support the claim, what evidence 
VA will develop, and what evidence the veteran must furnish.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support the claim 
of entitlement to an increased rating for 
a shrapnel wound of the right buttock 
area, what evidence VA will develop, and 
what evidence the veteran must furnish.  
The appropriate period of time for 
response as indicated by statute should 
be permitted unless otherwise waived by 
the veteran.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for a 
shrapnel wound of the right buttock area, 
currently evaluated as 20 percent 
disabling.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Veteran's Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



